Exhibit 10.3

STOCKHOLDER’S AND REGISTRATION RIGHTS AGREEMENT

BY AND BETWEEN

CASH AMERICA INTERNATIONAL, INC.

AND

ENOVA INTERNATIONAL, INC.

Dated as of November 12, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE 1 Definitions

     1   

Section 1.01.

    

Definitions

     1   

Section 1.02.

    

Interpretation

     6   

ARTICLE 2 Registration Rights

     7   

Section 2.01.

    

Registration

     7   

Section 2.02.

    

Piggyback Registrations

     10   

Section 2.03.

    

Registration Procedures

     12   

Section 2.04.

    

Underwritten Offerings or Exchange Offers

     18   

Section 2.05.

    

Registration Rights Agreement with Participating Banks

     19   

Section 2.06.

    

Registration Expenses Paid by Enova

     19   

Section 2.07.

    

Indemnification

     19   

Section 2.08.

    

Reporting Requirements; Rule 144

     22   

Section 2.09.

    

Registration Rights Covenant

     22   

ARTICLE 3 Voting Restrictions

     22   

Section 3.01.

    

Voting of Enova Common Stock

     22   

ARTICLE 4 Miscellaneous

     23   

Section 4.01.

    

Term

     23   

Section 4.02.

    

Counterparts; Entire Agreement; Corporate Power

     23   

Section 4.03.

    

Disputes

     24   

Section 4.04.

    

Amendment

     24   

Section 4.05.

    

Waiver of Default

     25   

Section 4.06.

    

Successors, Assigns and Transferees

     25   

Section 4.07.

    

Further Assurances

     26   

Section 4.08.

    

Performance

     26   

Section 4.09.

    

Notices

     26   

Section 4.10.

    

Severability

     26   

Section 4.11.

    

No Reliance on Other Party

     27   

Section 4.12.

    

Registrations, Exchanges, etc.

     27   

Section 4.13.

    

Mutual Drafting

     27   

 

Exhibit A     Form of Agreement to be Bound

 

-i-



--------------------------------------------------------------------------------

STOCKHOLDER’S AND REGISTRATION RIGHTS AGREEMENT

This Stockholder’s and Registration Rights Agreement (this “Agreement”) is made
as of November 12, 2014 by and between Cash America International, Inc., a Texas
corporation (“Cash America”), and Enova International, Inc., a Delaware
corporation and wholly owned subsidiary of Cash America (“Enova”). Capitalized
terms used herein and not otherwise defined shall have the respective meanings
assigned to them in Section 1.01.

RECITALS

A. Pursuant to the Separation and Distribution Agreement, dated as of
[                ] (the “Separation and Distribution Agreement”), by and between
Cash America and Enova, Cash America will distribute 80% of the outstanding
shares of common stock, par value $0.00001 per share, of Enova (the “Common
Stock”) to Cash America’s shareholders (the “Distribution”).

B. Cash America may Sell those shares of Common Stock that are not distributed
in the Distribution (such shares not distributed in the Distribution, the
“Retained Shares”) through one or more transactions, including pursuant to one
or more transactions registered under the Securities Act.

C. Enova desires to grant to the Cash America Group the Registration Rights for
the Retained Shares and other Registrable Securities, subject to the terms and
conditions of this Agreement.

D. Cash America desires to grant Enova a proxy to vote the Retained Shares in
proportion to the votes cast by Enova’s other stockholders, subject to the terms
and conditions of this Agreement.

AGREEMENTS

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto hereby agree as follows:

ARTICLE 1

Definitions

Section 1.01. Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Affiliate” means, when used with respect to a specified Person, a Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person. As used in
this definition, the term “control” (including with correlative meanings,
“controlled by” and “under common control with”), when used with respect to any
specified Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the



--------------------------------------------------------------------------------

ownership of voting securities or other interests, by contract, agreement,
obligation, indenture, instrument, lease, promise, arrangement, release,
warranty, commitment, undertaking or otherwise. It is expressly agreed that,
from and after the Distribution Date, no member of the Enova Group shall be
deemed to be an Affiliate of any member of the Cash America Group, and no member
of the Cash America Group shall be deemed to be an Affiliate of any member of
the Enova Group. To that effect, it is the intention of the parties that no
member of the Cash America Group shall be deemed to “control” any member of the
Enova Group and each member of the Cash America Group hereby disclaims the power
to direct or cause the direction of the management and policies of the Enova
Group, whether through the ownership of voting securities or other interests, by
contract, agreement, obligation, indenture, instrument, lease, promise,
arrangement, release, warranty, commitment, undertaking or otherwise.

“Agreement” has the meaning set forth in the preamble.

“Ancillary Filings” has the meaning set forth in Section 2.03(a)(i).

“Blackout Notice” has the meaning set forth in Section 2.01(d).

“Blackout Period” has the meaning set forth in Section 2.01(d).

“Board” means the board of directors of Enova.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions doing business in New York, New York are authorized
or obligated by law or required by executive order to be closed.

“Cash America” has the meaning set forth in the preamble and shall include Cash
America’s successors by merger, acquisition, reorganization or otherwise.

“Cash America Group” means Cash America, each Subsidiary of Cash America after
the Distribution Date and each Affiliate of Cash America after the Distribution
Date (in each case other than any member of the Enova Group).

“Common Stock” has the meaning set forth in the recitals.

“Debt” means any indebtedness of any member of the Cash America Group, including
debt securities, notes, credit facilities, credit agreements and other debt
instruments, including, in each case, any amounts due thereunder.

“Debt Exchanges” means one or more Public Debt Exchanges or Private Debt
Exchanges.

 

-2-



--------------------------------------------------------------------------------

“Demand Registration” has the meaning set forth in Section 2.01(a).

“Disadvantageous Condition” has the meaning set forth in Section 2.01(d).

“Dispute” has the meaning set forth in Section 4.03(a).

“Distribution” has the meaning set forth in the recitals.

“Distribution Date” means the date and time at which the Distribution occurs.

“Enova” has the meaning set forth in the preamble and shall include Enova’s
successors by merger, acquisition, reorganization or otherwise.

“Enova Group” means Enova, each Subsidiary of Enova after the Distribution Date
and each Affiliate of Enova after the Distribution Date.

“Enova Public Sale” has the meaning set forth in Section 2.02(a).

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
any successor thereto, and any rules and regulations promulgated thereunder, all
as the same shall be in effect from time to time.

“Exchange Offer” means an exchange offer of Registrable Securities for
outstanding securities of a Holder.

“Governmental Authority” means any nation or government, any state, municipality
or other political subdivision thereof, and any entity, body, agency,
commission, department, board, bureau, court, tribunal or other instrumentality,
whether federal, state, local, domestic, foreign or multinational, exercising
executive, legislative, judicial, regulatory, administrative or other similar
functions of, or pertaining to, government and any executive official thereof.

“Holder” means any member of the Cash America Group, so long as such Person
holds any Registrable Securities, and any Permitted Transferee, so long as such
Person holds any Registrable Securities.

“Indemnifying Party” has the meaning set forth in Section 2.07(c).

“Indemnitee” has the meaning set forth in Section 2.07(c).

“Initiating Holder” has the meaning set forth in Section 2.01(a).

“Loss” and “Losses” have the meaning set forth in Section 2.07(a).

“Offering Confidential Information” means, with respect to a Piggyback
Registration, (i) Enova’s plan to file the relevant Registration Statement and
engage in the offering so registered, (ii) any information regarding the
offering being registered (including the potential timing, price, number of
shares, underwriters or other counterparties, selling stockholders or plan of
distribution) and (iii) any other information (including information contained
in draft supplements or amendments to offering materials) provided to any
Holders by Enova (or by third parties) in connection with a Piggyback
Registration; provided, that Offering Confidential Information shall not include
information that (x) was or becomes generally available to the public (including
as a result of the filing of the relevant Registration Statement) other than as
a result of a disclosure by any Holder, (y) was or becomes available to any
Holder from a source not bound by any confidentiality agreement with Enova or
(z) was otherwise in such Holder’s possession prior to it being furnished to
such Holder by Enova or on Enova’s behalf.

 

-3-



--------------------------------------------------------------------------------

“Other Holders” has the meaning set forth in Section 2.01(f).

“Participating Banks” means such investment banks that engage in any Debt
Exchange with one or more members of the Cash America Group.

“Permitted Transferee” means any Transferee and any Subsequent Transferee.

“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Authority.

“Piggyback Registration” has the meaning set forth in Section 2.02(a).

“Private Debt Exchange” means a private exchange pursuant to which one or more
members of the Cash America Group shall Sell some or all of their Registrable
Securities to one or more Participating Banks in exchange for the satisfaction
of Debt, in a transaction or transactions not required to be registered under
the Securities Act.

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus.

“Public Debt Exchange” means a public exchange pursuant to which one or more
members of the Cash America Group shall Sell some or all of their Registrable
Securities to one or more Participating Banks in exchange for the satisfaction
of Debt, in a transaction or transactions registered under the Securities Act.

“Registrable Securities” means the Retained Shares and any shares of Common
Stock or other securities issued with respect to, in exchange for, or in
replacement of such Retained Shares; provided, that the term “Registrable
Securities” excludes any security (i) the offering and Sale of which has been
effectively registered under the Securities Act and which has been Sold in
accordance with a Registration Statement, (ii) that has been Sold by a Holder in
a transaction or transactions exempt from the registration and prospectus
delivery requirements of the Securities Act under Section 4(1) thereof
(including transactions pursuant to Rule 144) such that the further Sale of such
securities by the transferee or assignee is not restricted under the Securities
Act or (iii) that has been Sold by a Holder in a transaction in which such
Holder’s rights under this Agreement are not, or cannot be, assigned.

“Registration” means a registration with the SEC of the offer and Sale to the
public of any Registrable Securities under a Registration Statement. The terms
“Register” and “Registering” shall have correlative meanings.

“Registration Expenses” means all expenses incident to the Enova Group’s
performance of or compliance with this Agreement, including all
(i) registration, qualification and filing fees, (ii)

 

-4-



--------------------------------------------------------------------------------

fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel in connection with blue sky
qualifications within the United States of any Registrable Securities being
registered), (iii) printing expenses, messenger, telephone and delivery
expenses, (iv) internal expenses of Enova Group (including all salaries and
expenses of employees of members of Enova Group performing legal or accounting
duties), (v) fees and disbursements of counsel for Enova and customary fees and
expenses for independent certified public accountants retained by the Enova
Group (including the expenses of any comfort letters or costs associated with
the delivery by Enova Group members’ independent certified public accountants of
comfort letters customarily requested by underwriters) and (vi) fees and
expenses of listing any Registrable Securities on any securities exchange on
which the shares of Common Stock are then listed and Financial Industry
Regulatory Authority registration and filing fees; but excluding any fees or
disbursements of any Holder, all expenses incurred in connection with the
printing, mailing and delivering of copies of any Registration Statement, any
Prospectus, any other offering documents and any amendments and supplements
thereto to any underwriters and dealers; any underwriting discounts, fees or
commissions attributable to the offer and Sale of any Registrable Securities,
any fees and expenses of the underwriters or dealer managers, the cost of
preparing, printing or producing any agreements among underwriters, underwriting
agreements and blue sky or legal investment memoranda, any selling agreements
and any other similar documents in connection with the offering, Sale,
distribution or delivery of the Registrable Securities or other shares of Common
Stock to be Sold, including any fees of counsel for any underwriters in
connection with the qualification of the Registrable Securities or other shares
of Common Stock to be Sold for offering and Sale or distribution under state
securities laws, any stock transfer taxes, out-of-pocket costs and expenses
relating to any investor presentations on any “road show” presentations
undertaken in connection with marketing of the Registrable Securities and any
fees and expenses of any counsel to the Holder or the underwriters or dealer
managers.

“Registration Period” has the meaning set forth in Section 2.01(c).

“Registration Rights” means the rights of the Holders to cause Enova to Register
Registrable Securities pursuant to Article II.

“Registration Statement” means any registration statement of Enova filed with,
or to be filed with, the SEC under the rules and regulations promulgated under
the Securities Act, including the related Prospectus, amendments and supplements
to such registration statement, including post-effective amendments, and all
exhibits and all material incorporated by reference into such registration
statement. For the avoidance of doubt, it is acknowledged and agreed that such
Registration Statement may be on any form that shall be applicable, including
Form S-1, Form S-3 or Form S-4 and may be a Shelf Registration Statement.

“Retained Shares” has the meaning set forth in the recitals.

“Sale” means the direct or indirect transfer, sale, assignment or other
disposition of a security. The terms “Sell” and “Sold” shall have correlative
meanings.

“SEC” means the U.S. Securities and Exchange Commission.

 

-5-



--------------------------------------------------------------------------------

“Securities Act” means the U.S. Securities Act of 1933, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“Separation and Distribution Agreement” has the meaning set forth in the
recitals.

“Shelf Registration Statement” means a Registration Statement of Enova for an
offering of Registrable Securities to be made on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act (or similar provisions then in
effect).

“Subsequent Transferee” has the meaning set forth in Section 4.06(b).

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, joint venture or partnership of which such Person
(i) beneficially owns, either directly or indirectly, more than fifty percent
(50%) of (x) the total combined voting power of all classes of voting securities
of such Person, (y) the total combined equity interests or (z) the capital or
profit interests, in the case of a partnership, or (ii) otherwise has the power
to vote, either directly or indirectly, sufficient securities to elect a
majority of the board of directors or similar governing body.

“Transferee” has the meaning set forth in Section 4.06(b).

“Underwritten Offering” means a Registration in which Registrable Securities are
Sold to an underwriter or underwriters on a firm commitment basis for reoffering
to the public.

Section 1.02. Interpretation.

In this Agreement, unless the context clearly indicates otherwise:

(a) words used in the singular include the plural, and words used in the plural
include the singular;

(b) references to any Person include such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement, and a reference to such Person’s “Affiliates” or “Subsidiaries” shall
be deemed to mean such Person’s Affiliates or Subsidiaries, as applicable,
following the Distribution Date;

(c) any reference to any gender includes the other gender and the neuter;

(d) the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation”;

(e) the words “shall” and “will” are used interchangeably and have the same
meaning;

(f) the word “or” shall have the inclusive meaning represented by the phrase
“and/or”;

 

-6-



--------------------------------------------------------------------------------

(g) any reference to any Article, Section, Exhibit or Schedule means such
Article or Section of, or such Exhibit or Schedule to, this Agreement, as the
case may be, and references in any Section or definition to any clause means
such clause of such Section or definition;

(h) the words “herein,” “hereunder,” “hereof,” “hereto” and words of similar
import shall be deemed references to this Agreement as a whole and not to any
particular Section or other provision of this Agreement;

(i) any reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

(j) any reference to any law (including statutes and ordinances) means such law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

(k) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including”;

(l) the table of contents and titles to Articles and headings of Sections
contained in this Agreement have been inserted for convenience of reference only
and shall not be deemed to be a part of or to affect the meaning or
interpretation of this Agreement;

(m) any portion of this Agreement obligating a party to take any action or
refrain from taking any action, as the case may be, shall mean that such party
shall also be obligated to cause its relevant Subsidiaries to take such action
or refrain from taking such action, as the case may be;

(n) the language of this Agreement shall be deemed to be the language the
parties hereto have chosen to express their mutual intent, and no rule of strict
construction shall be applied against any party; and

(o) except as otherwise indicated, all periods of time referred to herein shall
include all Saturdays, Sundays and holidays; provided, however, that if the date
to perform the act or give any notice with respect to this Agreement shall fall
on a day other than a Business Day, such act or notice may be performed or given
timely if performed or given on the next succeeding Business Day.

ARTICLE 2

Registration Rights

Section 2.01. Registration.

(a) Prior to the fifth anniversary of the Distribution Date, any Holder(s) of
10% or more of the then outstanding Registrable Securities (and any Holders
acting together

 

-7-



--------------------------------------------------------------------------------

which collectively hold 10% or more of the then outstanding Registrable
Securities) (collectively, the “Initiating Holder”; provided, that the 10%
ownership threshold shall not apply to any Holder that is a member of the Cash
America Group) shall have the right to request that Enova file a Registration
Statement with the SEC on the appropriate registration form for all or part of
the Registrable Securities held by such Initiating Holder, by delivering a
written request thereof to Enova specifying the number of shares of Registrable
Securities such Initiating Holder wishes to register (a “Demand Registration”).
Enova shall (i) within five days of the receipt of a Demand Registration, give
written notice of such Demand Registration to all Holders of Registrable
Securities, (ii) use its reasonable best efforts to prepare and file the
Registration Statement as expeditiously as possible but in any event within 30
days of such request, and (iii) use its best efforts to cause the Registration
Statement to become effective in respect of each Demand Registration in
accordance with the intended method of distribution set forth in the written
request delivered by the Initiating Holder. Enova shall include in such
Registration all Registrable Securities with respect to which Enova receives,
within the 10 days immediately following the receipt by the Holder(s) of such
notice from Enova, a request for inclusion in the Registration from the
Holder(s) thereof. Each such request from a Holder of Registrable Securities for
inclusion in the Registration shall also specify the aggregate amount of
Registrable Securities proposed to be Registered. The Initiating Holder may
request that the Registration Statement be on any appropriate form, including
Form S-4 in the case of an Exchange Offer or a Shelf Registration Statement, and
Enova shall effect the Registration on the form so requested.

(b) The Holder(s) may collectively make a total of three Demand Registration
requests pursuant to Section 2.01(a) (including any exercise of rights to Demand
Registration transferred pursuant to Section 4.06 and including any exercise of
rights to Demand Registration made pursuant to any registration rights agreement
entered into pursuant to Section 2.05); provided that the Holder(s) may not make
more than two Demand Registration requests in any 365-day period; further
provided, that the Demand Registration requested pursuant to the Separation and
Distribution Agreement shall be disregarded for purposes of this sentence and,
as such, shall not count against either the total of three Demand Registration
Statements that may be requested pursuant to Section 2.01(a) or against the
limitation on two Demand Registration requests in any 365-day period. In
addition, and notwithstanding anything to the contrary, the Cash America Group
shall be permitted on a one-time basis to engage in up to three related Private
Debt Exchanges within any six-month period during the first eighteen months
following the date hereof, and each Demand Registration request made by the
Participating Banks in such Private Debt Exchanges pursuant to one or more
registration rights agreements with Enova pursuant to Section 2.05 shall
collectively count only as one Demand Registration request for purposes of the
limitation on the number of Demand Registration requests set forth in the first
sentence of this Section 2.01(b) (it being understood that the Cash America
Group shall be permitted to engage in additional Private Debt Exchanges outside
such six-month period, but each Demand Registration request by the Participating
Banks for such Private Debt Exchange pursuant to its registration rights
agreement with Enova pursuant to Section 2.05 shall count as an additional
Demand Registration request for purposes of the limitation on the number of
Demand Registration requests set forth in the first sentence of this
Section 2.01(b)).

(c) Enova shall be deemed to have effected a Registration for purposes of this
Section 2.01 if the Registration Statement is declared effective by the SEC or
becomes effective upon filing with the SEC and remains effective until the
earlier of (i) the date when all Registrable Securities thereunder have been
Sold and (ii) 60 days from the effective date of the Registration Statement (or,
in the case of a Shelf Registration Statement filed to satisfy a request for a
Demand Registration, from the date the Shelf Registration Statement is declared
effective with the SEC or becomes effective upon filing with the SEC and remains
effective until the date when all of the Registrable Securities thereunder have
been sold) (the “Registration Period”). No Registration shall be deemed to have

 

-8-



--------------------------------------------------------------------------------

been effective if the conditions to closing specified in the underwriting
agreement or dealer manager agreement, if any, entered into in connection with
such Registration are not satisfied by reason of a wrongful act,
misrepresentation or breach of such applicable underwriting agreement or dealer
manager agreement by any member of the Enova Group. If during the Registration
Period, such Registration is interfered with by any stop order, injunction or
other order or requirement of the SEC or other Governmental Authority or the
need to update or supplement the Registration Statement, the Registration Period
shall be extended on a day-for-day basis for any period in which the Holder(s)
is unable to complete an offering as a result of such stop order, injunction or
other order or requirement of the SEC or other Governmental Authority.

(d) With respect to any Registration Statement, whether filed or to be filed
pursuant to this Agreement, if Enova shall reasonably determine, upon the advice
of legal counsel, that maintaining the effectiveness of such Registration
Statement or filing an amendment or supplement thereto (or, if no Registration
Statement has yet been filed, filing such a Registration Statement) would
(i) require the public disclosure of material nonpublic information concerning
any transaction or negotiations involving Enova or any of its consolidated
Subsidiaries that would materially interfere with such transaction or
negotiations or (ii) require the public disclosure of material nonpublic
information concerning Enova at a time when its directors and executive officers
are restricted from trading in Enova’s securities (a “Disadvantageous
Condition”), Enova may, for the shortest period reasonably practicable, and in
any event for not more than 30 consecutive calendar days (a “Blackout Period”),
notify the Holders whose offers and Sales of Registrable Securities are covered
(or to be covered) by such Registration Statement (a “Blackout Notice”) that
such Registration Statement is unavailable for use (or will not be filed as
requested). Upon the receipt of any such Blackout Notice, the Holders shall
forthwith discontinue use of the Prospectus contained in any effective
Registration Statement; provided, that, if at the time of receipt of such
Blackout Notice any Holder shall have Sold its Registrable Securities (or have
signed a firm commitment underwriting agreement with respect to the purchase of
such shares) and the Disadvantageous Condition is not of a nature that would
require a post-effective amendment to the Registration Statement, then Enova
shall use its commercially reasonable efforts to take such action as to
eliminate any restriction imposed by federal securities laws on the timely
delivery of such Registrable Securities. When any Disadvantageous Condition as
to which a Blackout Notice has been previously delivered shall cease to exist,
Enova shall as promptly as reasonably practicable notify the Holders and take
such actions in respect of such Registration Statement as are otherwise required
by this Agreement. The effectiveness period for any Demand Registration for
which Enova has given notice of a Blackout Period shall be increased by the
length of time of such Blackout Period. Enova shall not impose, in any 365-day
period, Blackout Periods lasting, in the aggregate, in excess of 60 calendar
days. If Enova declares a Blackout Period with respect to a Demand Registration
for a Registration Statement that has not yet been declared effective, (i) the
Holders may by notice to Enova withdraw the related Demand Registration request
without such Demand Registration request counting against the number of Demand
Registration requests permitted to be made under Section 2.01(b) and (ii) the
Holders shall not be responsible for any of Enova’s related Registration
Expenses.

(e) If the Initiating Holder so indicates at the time of its request pursuant to
Section 2.01(a), such offering of Registrable Securities shall be in the form of
an Underwritten Offering or an Exchange Offer, and Enova shall include such
information in the written notice to

 

-9-



--------------------------------------------------------------------------------

the Holders required under Section 2.01(a). In the event that the Initiating
Holder intends to Sell the Registrable Securities by means of an Underwritten
Offering or Exchange Offer, the right of any Holder to include Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such Underwritten Offering or Exchange Offer and the inclusion
of such Holder’s Registrable Securities in the Underwritten Offering or the
Exchange Offer to the extent provided herein. The Holders of a majority of the
outstanding Registrable Securities being included in any Underwritten Offering
or Exchange Offer shall select the underwriter(s) in the case of an Underwritten
Offering or the dealer manager(s) in the case of an Exchange Offer, provided
that such underwriter(s) or dealer manager(s) are reasonably acceptable to
Enova. Enova shall be entitled to designate counsel for such underwriter(s) or
dealer manager(s) (subject to their approval), provided that such designated
underwriters’ counsel shall be a firm of national reputation representing
underwriters or dealer managers in capital markets transactions.

(f) If the managing underwriter or underwriters of a proposed Underwritten
Offering of Registrable Securities included in a Registration pursuant to this
Section 2.01 inform(s) in writing the Holders participating in such Registration
that, in its or their opinion, the number of securities requested to be included
in such Registration exceeds the number that can be Sold in such offering
without being likely to have a significant adverse effect on the price, timing
or distribution of the securities offered or the market for the securities
offered, the number of Registrable Securities to be included in such
Registration shall be reduced to the maximum number recommended by the managing
underwriter or underwriter and allocated pro rata among the Holders, including
the Initiating Holder, in proportion to the number of Registrable Securities
each Holder has requested to be included in such Registration; provided, that
the Initiating Holder may notify Enova in writing that the Registration
Statement shall be abandoned or withdrawn, in which event Enova shall abandon or
withdraw such Registration Statement. In the event the Initiating Holder
notifies Enova that such Registration Statement shall be abandoned or withdrawn,
such Holder shall not be deemed to have requested a Demand Registration pursuant
to Section 2.01(a), and Enova shall not be deemed to have effected a Demand
Registration pursuant to Section 2.01(b). If the amount of Registrable
Securities to be underwritten has not been limited in accordance with the first
sentence of this Section 2.01(f), Enova and the holders of Common Stock or, if
the Registrable Securities include securities other than Common Stock, the
holders of securities of the same class of those securities included in the
Registrable Securities, in each case, other than the Holders (“Other Holders”),
may include such securities for their own account or for the account of Other
Holders in such Registration if the underwriter(s) so agree and to the extent
that, in the opinion of such underwriter(s), the inclusion of such additional
amount will not adversely affect the offering of the Registrable Securities
included in such Registration.

Section 2.02. Piggyback Registrations.

(a) Prior to the earlier to occur of the fifth anniversary of the Distribution
Date or the date on which the Registrable Securities then held by the Holder(s)
represents less than 1% of Enova’s then-issued and outstanding Common Stock (or,
if the Registrable Securities include securities other than Common Stock, less
than 1% of Enova’s then-issued and outstanding securities of the same class as
the securities included in the Registrable Securities), if Enova proposes to
file a Registration Statement (other than a Shelf Registration Statement) or a
Prospectus supplement filed pursuant to a Shelf Registration Statement under the
Securities Act with respect

 

-10-



--------------------------------------------------------------------------------

to any offering of such securities for its own account and/or for the account of
any Other Holders (other than (i) a Registration under Section 2.01, (ii) a
Registration pursuant to a Registration Statement on Form S-8 or Form S-4 or
similar form that relates to a transaction subject to Rule 145 under the
Securities Act, (iii) in connection with any dividend reinvestment or similar
plan, (iv) for the sole purpose of offering securities to another entity or its
security holders in connection with the acquisition of assets or securities of
such entity or any similar transaction or (v) a Registration in which the only
Common Stock being registered is Common Stock issuable upon conversion of debt
securities that are also being registered) (an “Enova Public Sale”), then, as
soon as practicable, but in any event not less than 15 days prior to the
proposed date of filing such Registration Statement, Enova shall give written
notice of such proposed filing to each Holder, and such notice shall offer such
Holders the opportunity to Register under such Registration Statement such
number of Registrable Securities as each such Holder may request in writing (a
“Piggyback Registration”). Subject to Section 2.02(b) and Section 2.02(c), Enova
shall use its commercially reasonable efforts to include in a Registration
Statement with respect to an Enova Public Sale all Registrable Securities that
are requested to be included therein within five Business Days after the receipt
of any such notice; provided, however, that if, at any time after giving written
notice of its intention to Register any securities and prior to the effective
date of the Registration Statement filed in connection with such Registration,
Enova shall determine for any reason not to Register or to delay Registration of
the Enova Public Sale, Enova may, at its election, give written notice of such
determination to each such Holder and, thereupon, (x) in the case of a
determination not to Register, shall be relieved of its obligation to Register
any Registrable Securities in connection with such Registration, without
prejudice, however, to the rights of any Holder to request that such
Registration be effected as a Demand Registration under Section 2.01 and (y) in
the case of a determination to delay Registration, shall be permitted to delay
Registering any Registrable Securities for the same period as the delay in
Registering such other shares of Common Stock in the Enova Public Sale. No
Registration effected under this Section 2.02 shall relieve Enova of its
obligation to effect any Demand Registration under Section 2.01.

(b) In the case of any Underwritten Offering, each Holder shall have the right
to withdraw such Holder’s request for inclusion of its Registrable Securities in
such Underwritten Offering pursuant to Section 2.02(a) at any time prior to the
execution of an underwriting agreement with respect thereto by giving written
notice to Enova of such Holder’s request to withdraw and, subject to the
preceding clause, each Holder shall be permitted to withdraw all or part of such
Holder’s Registrable Securities from a Piggyback Registration at any time prior
to the effective date thereof.

(c) If the managing underwriter or underwriters of any proposed Underwritten
Offering of a class of Registrable Securities included in a Piggyback
Registration informs Enova and each Holder in writing that, in its or their
opinion, the number of securities of such class that such Holder and any other
Persons intend to include in such offering exceeds the number that can be Sold
in such offering without being likely to have an adverse effect on the price,
timing or distribution of the securities offered or the market for the
securities offered, then the securities to be included in such Registration
shall be (i) first, all securities of Enova and any other Persons (other than
Enova’s executive officers and directors) for whom Enova is effecting the
Registration, as the case may be, proposes to Sell, (ii) second, the number, if
any, of Registrable Securities of such class that, in the opinion of such
managing underwriter or underwriters, can be

 

-11-



--------------------------------------------------------------------------------

Sold without having such adverse effect, with such number to be allocated pro
rata among the Holders that have requested to participate in such Registration
based on the relative number of Registrable Securities of such class requested
by such Holder to be included in such Sale, (iii) third, the number of
securities of executive officers and directors of Enova for whom Enova is
effecting the Registration, as the case may be, with such number to be allocated
pro rata among the executive officers and directors and (iv) fourth, any other
securities eligible for inclusion in such Registration, allocated among the
holders of such securities in such proportion as Enova and those holders may
agree.

(d) After a Holder has been notified of its opportunity to include Registrable
Securities in a Piggyback Registration, such Holder (i) shall treat the Offering
Confidential Information as confidential information, (ii) shall not use any
Offering Confidential Information for any purpose other than to evaluate whether
to include its Registrable Securities (or other shares of Common Stock) in such
Piggyback Registration and (iii) shall not disclose any Offering Confidential
Information to any Person other than such of its agents, employees, advisors and
counsel as have a need to know such Offering Confidential Information, and to
cause such agents, employees, advisors and counsel to comply with the
requirements of this Section 2.02(d); provided, that any such Holder may
disclose Offering Confidential Information if such disclosure is required by
legal process, but such Holder shall cooperate with Enova to limit the extent of
such disclosure through protective order or otherwise, and to seek confidential
treatment of the Offering Confidential Information.

Section 2.03. Registration Procedures.

(a) In connection with Enova’s Registration obligations under Section 2.01 and
Section 2.02, Enova shall use its best efforts to effect such Registration to
permit the offer and Sale of such Registrable Securities in accordance with the
intended method or methods of distribution thereof as expeditiously as
reasonably practicable, and in connection therewith, Enova shall, and shall
cause the members of the Enova Group to:

(i) prepare and file the required Registration Statement, including all exhibits
and financial statements and, in the case of an Exchange Offer, any document
required under Rule 425 or Rule 165 with respect to such Exchange Offer
(collectively, the “Ancillary Filings”) required under the Securities Act to be
filed therewith, and before filing with the SEC a Registration Statement or
Prospectus, or any amendments or supplements thereto, (A) furnish to the
underwriters or dealer managers, if any, and to the Holders, copies of all
documents prepared to be filed, which documents shall be subject to the review
and comment of such underwriters or dealer managers and such Holders and their
respective counsel, and provide such underwriters or dealers managers, if any,
and such Holders and their respective counsel reasonable time to review and
comment thereon and (B) not file with the SEC any Registration Statement or
Prospectus or amendments or supplements thereto or any Ancillary Filing to which
the Holders or the underwriters or dealer managers, if any, shall reasonably
object;

(ii) prepare and file with the SEC such amendments and post-effective amendments
to such Registration Statement and supplements to the Prospectus and any
Ancillary Filing as may be reasonably requested by the participating Holders;

 

-12-



--------------------------------------------------------------------------------

(iii) promptly notify the participating Holders and the managing underwriters or
dealer managers, if any, and, if requested, confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by any member of the Enova Group (A) when the
applicable Registration Statement or any amendment thereto has been filed or
becomes effective, the applicable Prospectus or any amendment or supplement to
such Prospectus has been filed, or any Ancillary Filing has been filed, (B) of
any comments (written or oral) by the SEC or any request (written or oral) by
the SEC or any other Governmental Authority for amendments or supplements to
such Registration Statement, such Prospectus or any Ancillary Filing, or for any
additional information, (C) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement, any order
preventing or suspending the use of any preliminary or final Prospectus or any
Ancillary Filing, or the initiation or threatening of any proceedings for such
purposes, (D) if, at any time, the representations and warranties (written or
oral) in any applicable underwriting agreement or dealer manager agreement cease
to be true and correct in all material respects and (E) of the receipt by any
member of the Enova Group of any notification with respect to the suspension of
the qualification of the Registrable Securities for offering or Sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose;

(iv) (A) promptly notify each participating Holder and the managing
underwriter(s) or dealer manager(s), if any, when Enova becomes aware of the
occurrence of any event as a result of which the applicable Registration
Statement, the Prospectus included in such Registration Statement (as then in
effect) or any Ancillary Filing contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statements therein (in
the case of such Prospectus and any preliminary Prospectus, in light of the
circumstances under which they were made) not misleading, or if for any other
reason it shall be necessary during such time period to amend or supplement such
Registration Statement, Prospectus or any Ancillary Filing in order to comply
with the Securities Act, and (B) in either case, as promptly as reasonably
practicable thereafter, prepare and file with the SEC, and furnish without
charge to each participating Holder and the underwriter(s) or dealer manager
(s), if any, an amendment or supplement to such Registration Statement,
Prospectus or Ancillary Filing that will correct such statement or omission or
effect such compliance;

(v) use its reasonable best efforts to prevent or obtain the withdrawal of any
stop order or other order suspending the use of any preliminary or final
Prospectus;

(vi) promptly (A) incorporate in a Prospectus supplement or post-effective
amendment such information as the managing underwriter(s) or dealer

 

-13-



--------------------------------------------------------------------------------

manager(s), if any, and the Holders agree should be included therein relating to
the plan of distribution with respect to such Registrable Securities and
(B) make all required filings of such Prospectus supplement or post-effective
amendment as soon as reasonably practicable after being notified of the matters
to be incorporated in such Prospectus supplement or post-effective amendment;

(vii) furnish to each participating Holder and each underwriter or dealer
manager, if any, without charge, as many conformed copies as such Holder or
underwriter or dealer manager may reasonably request of the applicable
Registration Statement and any amendment or post-effective amendment thereto,
including financial statements and schedules, all documents incorporated therein
by reference and all exhibits (including those incorporated by reference);

(viii) deliver to each participating Holder and each underwriter or dealer
manager, if any, without charge, as many copies of the applicable Prospectus
(including each preliminary Prospectus) and any amendment or supplement thereto
as such Holder or underwriter or dealer manager may reasonably request (it being
understood that Enova consents to the use of such Prospectus or any amendment or
supplement thereto by each participating Holder and the underwriter(s) or dealer
manager(s), if any, in connection with the offering and Sale of the Registrable
Securities covered by such Prospectus or any amendment or supplement thereto)
and such other documents as such participating Holder or underwriter or dealer
manager may reasonably request in order to facilitate the Sale of the
Registrable Securities by such Holder or underwriter or dealer manager;

(ix) on or prior to the date on which the applicable Registration Statement is
declared effective or becomes effective, use its reasonable best efforts to
register or qualify, and cooperate with each participating Holder, the managing
underwriter(s) or dealer manager(s), if any, and their respective counsel, in
connection with the registration or qualification of, such Registrable
Securities for offer and Sale under the securities or “blue sky” laws of each
state and other jurisdiction of the United States as any participating Holder or
managing underwriter (s) or dealer manager(s), if any, or their respective
counsel reasonably request, and in any foreign jurisdiction mutually agreeable
to Enova and the participating Holders, and do any and all other acts or things
reasonably necessary or advisable to keep such registration or qualification in
effect for so long as such Registration Statement remains in effect and so as to
permit the continuance of offers and Sales and dealings in such jurisdictions
for so long as may be necessary to complete the distribution of the Registrable
Securities covered by the Registration Statement; provided that Enova will not
be required to qualify generally to do business in any jurisdiction where it is
not then so qualified, to take any action which would subject it to taxation or
general service of process in any such jurisdiction where it is not then so
subject or conform its capitalization or the composition of its assets at the
time to the securities or blue sky laws of any such jurisdiction;

 

-14-



--------------------------------------------------------------------------------

(x) in connection with any Sale of Registrable Securities that will result in
such securities no longer being Registrable Securities, cooperate with each
participating Holder and the managing underwriter(s) or dealer manager(s), if
any, to (A) facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be Sold and not bearing any restrictive
Securities Act legends and (B) register such Registrable Securities in such
denominations and such names as such participating Holder or the underwriter(s)
or dealer manager(s), if any, may request at least two Business Days prior to
such Sale of Registrable Securities; provided that Enova may satisfy its
obligations hereunder without issuing physical stock certificates through the
use of the Depository Trust Company’s Direct Registration System;

(xi) cooperate and assist in any filings required to be made with the Financial
Industry Regulatory Authority and each securities exchange, if any, on which any
of Enova’s securities are then listed or quoted and on each inter-dealer
quotation system on which any of Enova’s securities are then quoted, and in the
performance of any due diligence investigation by any underwriter or dealer
manager (including any “qualified independent underwriter”) that is required to
be retained in accordance with the rules and regulations of each such exchange,
and use its reasonable best efforts to cause the Registrable Securities covered
by the applicable Registration Statement to be registered with or approved by
such other Governmental Authorities as may be necessary to enable the seller or
sellers thereof or the underwriter(s) or dealer manager(s), if any, to
consummate the Sale of such Registrable Securities;

(xii) not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities and provide the
applicable transfer agent with printed certificates for the Registrable
Securities which are in a form eligible for deposit with the Depository Trust
Company; provided, that Enova may satisfy its obligations hereunder without
issuing physical stock certificates through the use of the Depository Trust
Company’s Direct Registration System;

(xiii) obtain for delivery to and addressed to each participating Holder and to
the underwriter(s) or dealer manager(s), if any, opinions from the general
counsel for Enova, in each case dated the effective date of the Registration
Statement or, in the event of an Underwritten Offering, the date of the closing
under the underwriting agreement or, in the event of an Exchange Offer, the date
of the closing under the dealer manager agreement or similar agreement or
otherwise, and in each such case in customary form and content for the type of
Underwritten Offering or Exchange Offer, as applicable;

(xiv) in the case of an Underwritten Offering or Exchange Offer, obtain for
delivery to and addressed to Enova and the managing underwriter(s) or dealer
manager(s), if any, and, to the extent requested, each participating Holder, a
cold comfort letter from Enova’s independent registered public accounting firm
in customary form and content for the type of Underwritten Offering or Exchange

 

-15-



--------------------------------------------------------------------------------

Offer, dated the date of execution of the underwriting agreement or dealer
manager agreement or, if none, the date of commencement of the Exchange Offer,
and brought down to the closing, whether under the underwriting agreement or
dealer manager agreement, if applicable, or otherwise;

(xv) in the case of an Exchange Offer that does not involve a dealer manager,
provide to each participating Holder such customary written representations and
warranties or other covenants or agreements as may be requested by any
participating Holder comparable to those that would be included in an
underwriting or dealer manager agreement;

(xvi) use its reasonable best efforts to comply with all applicable rules and
regulations of the SEC and make generally available to its security holders, as
soon as reasonably practicable, but in any event no later than 90 days, after
the end of the 12-month period beginning with the first day of Enova’s first
quarter commencing after the effective date of the applicable Registration
Statement, an earnings statement satisfying the provisions of Section 11(a) of
the Securities Act and covering the period of at least 12 months, but not more
than 18 months, beginning with the first month after the effective date of the
Registration Statement;

(xvii) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;

(xviii) cause all Registrable Securities covered by the applicable Registration
Statement to be listed on each securities exchange on which any of Enova’s
securities are then listed or quoted and on each interdealer quotation system on
which any of Enova’s securities are then quoted;

(xix) provide (A) each Holder participating in the Registration, (B) the
underwriters (which term, for purposes of this Agreement, shall include any
Person deemed to be an underwriter within the meaning of Section 2(11) of the
Securities Act), if any, of the Registrable Securities to be registered, (C) the
Sale or placement agent therefor, if any, (D) the dealer manager therefor, if
any, (E) counsel for such Holder, underwriters, agent, or dealer manager and
(F) any attorney, accountant or other agent or representative retained by such
Holder or any such underwriter or dealer manager, as selected by such Holder, in
each case, the opportunity to participate in the preparation of such
Registration Statement, each Prospectus included therein or filed with the SEC,
and each amendment or supplement thereto; and for a reasonable period prior to
the filing of such Registration Statement, upon execution of a customary
confidentiality agreement, make available for inspection upon reasonable notice
at reasonable times and for reasonable periods, by the parties referred to in
clauses (A) through (F) above, all pertinent financial and other records,
pertinent corporate and other documents and properties of the Enova Group that
are available to Enova, and cause all of the

 

-16-



--------------------------------------------------------------------------------

Enova Group’s officers, directors and employees and the independent public
accountants who have certified its financial statements to make themselves
available at reasonable times and for reasonable periods to discuss the business
of Enova and to supply all information available to Enova reasonably requested
by any such Person in connection with such Registration Statement as shall be
necessary to enable them to exercise their due diligence or other
responsibility, subject to the foregoing; provided, that in no event shall any
member of the Enova Group be required to make available any information which
the Board determines in good faith to be competitively sensitive or
confidential. The recipients of such information shall coordinate with one
another so that the inspection permitted hereunder will not unnecessarily
interfere with the Enova Group’s conduct of business. Each Holder agrees that
information obtained by it as a result of such inspections shall be deemed
confidential and shall not be used by it as the basis for any market
transactions in the securities of Enova or its Affiliates unless and until such
information is made generally available to the public by Enova or such Affiliate
or for any reason not related to the Registration of Registrable Securities;

(xx) cause the senior officers of Enova to participate at reasonable times and
for reasonable periods in the customary “road show” presentations that may be
reasonably requested by the managing underwriter(s) or dealer manager(s), if
any, and otherwise to facilitate, cooperate with, and participate in each
proposed offering contemplated herein and customary selling efforts related
thereto;

(xxi) comply with all requirements of the Securities Act, Exchange Act and other
applicable laws, rules and regulations, as well as all applicable stock exchange
rules; and

(xxii) take all other customary steps reasonably necessary or advisable to
effect the Registration and distribution of the Registrable Securities
contemplated hereby.

(b) As a condition precedent to any Registration hereunder, Enova may require
each Holder as to which any Registration is being effected to furnish to Enova
such information regarding the distribution of such securities and such other
information relating to such Holder, its ownership of Registrable Securities and
other matters as Enova may from time to time reasonably request in writing. Each
such Holder agrees to furnish such information to Enova and to cooperate with
Enova as reasonably necessary to enable Enova to comply with the provisions of
this Agreement.

(c) Each Holder shall, as promptly as reasonably practicable, notify Enova at
any time when a Prospectus is required to be delivered (or deemed delivered)
under the Securities Act, of the occurrence of an event, of which such Holder
has knowledge, relating to such Holder or its Sale of Registrable Securities
thereunder requiring the preparation of a supplement or amendment to such
Prospectus so that, as thereafter delivered (or deemed delivered) to the
purchasers of such Registrable Securities, such Prospectus will not contain an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they are made, not misleading.

 

-17-



--------------------------------------------------------------------------------

(d) Cash America agrees (on behalf of itself and each member of the Cash America
Group), and any other Holder agrees by acquisition of such Registrable
Securities, that, upon receipt of any written notice from Enova of the
occurrence of any event of the kind described in Section 2.03(a)(iv), such
Holder will forthwith discontinue Sale of Registrable Securities pursuant to
such Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 2.03(a)(iv), or until
such Holder is advised in writing by Enova that the use of the Prospectus may be
resumed, and if so directed by Enova, such Holder will deliver to Enova, at
Enova’s expense, all copies of the Prospectus covering such Registrable
Securities current at the time of receipt of such notice. In the event Enova
shall give any such notice, the period during which the applicable Registration
Statement is required to be maintained effective shall be extended by the number
of days during the period from and including the date of the giving of such
notice through the date when each seller of Registrable Securities covered by
such Registration Statement either receives the copies of the supplemented or
amended Prospectus contemplated by Section 2.03 (a)(iv) or is advised in writing
by Enova that the use of the Prospectus may be resumed.

Section 2.04. Underwritten Offerings or Exchange Offers.

(a) If requested by the managing underwriter(s) for any Underwritten Offering or
dealer manager(s) for any Exchange Offer that is requested by Holders pursuant
to a Demand Registration under Section 2.01, Enova shall enter into an
underwriting agreement or dealer manager agreement, as applicable, with such
underwriter(s) or dealer manager(s) for such offering, such agreement to be
reasonably satisfactory in substance and form to Enova and the underwriter(s) or
dealer manager(s) and, if any member of the Cash America Group is a
participating Holder, to such member of the Cash America Group. Such agreement
shall contain such representations and warranties by Enova and such other terms
as are generally prevailing in agreements of that type. Each Holder with
Registrable Securities to be included in any Underwritten Offering or Exchange
Offer by such underwriter(s) or dealer manager(s) shall enter into such
underwriting agreement or dealer manager agreement at the request of Enova,
which agreement shall contain such reasonable representations and warranties by
the Holder and such other reasonable terms as are generally prevailing in
agreements of that type.

(b) In the event of an Enova Public Sale involving an offering of Common Stock
or other equity securities of Enova in an Underwritten Offering (whether in a
Demand Registration or a Piggyback Registration, whether or not the Holders
participate therein), the Holders hereby agree, and, in the event of an Enova
Public Sale of Common Stock or other equity securities of Enova in an
Underwritten Offering or an Exchange Offer, Enova shall agree, and it shall
cause its executive officers and directors to agree, if requested by the
managing underwriter or underwriters in such Underwritten Offering or by the
Holder or the dealer manager or dealer managers, in an Exchange Offer, not to
effect any Sale or distribution (including any offer to Sell, contract to Sell,
short Sale or any option to purchase) of any securities (except, in each case,
as part of the applicable Registration, if permitted hereunder) that are of the
same type as those being Registered in connection with such public offering and
Sale, or any securities convertible into or exchangeable or exercisable for such
securities, during

 

-18-



--------------------------------------------------------------------------------

the period beginning five days before, and ending 90 days (or such lesser period
as may be permitted by Enova or the participating Holder(s), as applicable, or
such managing underwriter or underwriters or dealer manager or managers) after,
the effective date of the Registration Statement filed in connection with such
Registration (or, if later, the date of the Prospectus), to the extent timely
notified in writing by such selling Person or the managing underwriter or
underwriters or dealer manager or dealer managers. The participating Holders and
Enova , as applicable, also agree to execute an agreement evidencing the
restrictions in this Section 2.04(b) in customary form, which form is reasonably
satisfactory to Enova or the participating Holder(s), as applicable, and the
underwriter(s) or dealer manager(s), as applicable; provided that such
restrictions may be included in the underwriting agreement or dealer manager
agreement, if applicable. Enova may impose stop-transfer instructions with
respect to the securities subject to the foregoing restriction until the end of
the required stand-off period described in the first sentence of this Section
2.04(b).

(c) No Holder may participate in any Underwritten Offering or Exchange Offer
hereunder unless such Holder (i) agrees to Sell such Holder’s securities on the
basis provided in any underwriting arrangements or dealer manager agreements
approved by Enova or other Persons entitled to approve such arrangements and
(ii) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements, dealer manager agreements and other documents
reasonably required under the terms of such underwriting arrangements or dealer
manager agreements or this Agreement.

Section 2.05. Registration Rights Agreement with Participating Banks.

If one or more members of the Cash America Group decides to engage in a Private
Debt Exchange with one or more Participating Banks, Enova shall enter into a
registration rights agreement with the Participating Banks in connection with
such Private Debt Exchange on terms and conditions consistent with this
Agreement (other than the voting provisions contained in Article III hereof) and
reasonably satisfactory to Enova and the Cash America Group.

Section 2.06. Registration Expenses Paid by Enova.

In the case of any Registration of Registrable Securities required pursuant to
this Agreement, Enova shall pay all Registration Expenses regardless of whether
the Registration Statement becomes effective; provided, however, that Enova
shall not be required to pay for any expenses of any Registration begun pursuant
to Section 2.01 if the Demand Registration request is subsequently withdrawn at
the request of the Holders of a majority of the Registrable Securities to be
Registered (in which case all participating Holders shall bear such expenses),
unless the Holders of a majority of the Registrable Securities agree to forfeit
their right to one Demand Registration to which they have the right during the
period in question pursuant to Section 2.01(b).

Section 2.07. Indemnification.

(a) Enova agrees to indemnify and hold harmless, to the full extent permitted by
law, each Holder whose shares are included in a Registration Statement, such
Holder’s Affiliates and their respective officers, directors, agents, advisors,
employees and each Person, if any, who controls (within the meaning of the
Securities Act or the Exchange Act) such Holder, from and against any and all
losses, claims, damages, liabilities (or actions or proceedings in

 

-19-



--------------------------------------------------------------------------------

respect thereof, whether or not such indemnified party is a party thereto) and
expenses, joint or several (including reasonable costs of investigation and
legal expenses) (each, a “Loss” and collectively “Losses”) arising out of or
based upon (i) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement under which the offering and Sale of
such Registrable Securities was Registered under the Securities Act (including
any final or preliminary Prospectus contained therein or any amendment thereof
or supplement thereto or any documents incorporated by reference therein), or
any such statement made in any free writing prospectus (as defined in Rule 405
under the Securities Act) that Enova has filed or is required to file pursuant
to Rule 433 (d) of the Securities Act or any Ancillary Filing, (ii) any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein (in the case of a
Prospectus, preliminary Prospectus or free writing prospectus, in light of the
circumstances under which they were made) not misleading; provided, that with
respect to any untrue statement or omission or alleged untrue statement or
omission made in any Prospectus, the indemnity agreement contained in this
paragraph shall not apply to the extent that any such liability results from or
arises out of (A) the fact that a current copy of the Prospectus was not sent or
given to the Person asserting any such liability at or prior to the written
confirmation of the Sale of the Registrable Securities concerned to such Person
if it is determined by a court of competent jurisdiction in a final and
non-appealable judgment that Enova has provided such Prospectus and it was the
responsibility of such Holder or its agents to provide such Person with a
current copy of the Prospectus and such current copy of the Prospectus would
have cured the defect giving rise to such liability, (B) the use of any
Prospectus by or on behalf of any Holder after Enova has notified such Person
(x) that such Prospectus contains an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, (y) that a stop order has been issued by the SEC with
respect to a Registration Statement or (z) that a Disadvantageous Condition
exists, or (C) information furnished in writing by such Holder or on such
Holder’s behalf, in either case expressly for use in such Registration
Statement, Prospectus relating to such Holder’s Registrable Securities. This
indemnity shall be in addition to any liability Enova may otherwise have,
including under the Separation and Distribution Agreement. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of such Holder or any indemnified party and shall survive the Sale of
such securities by such Holder.

(b) Each participating Holder whose Registrable Securities are included in a
Registration Statement agrees (severally and not jointly) to indemnify and hold
harmless, to the full extent permitted by law, Enova, its directors, officers,
agents, advisors, employees and each Person, if any, who controls (within the
meaning of the Securities Act and the Exchange Act) Enova from and against any
and all Losses (i) arising out of or based upon information furnished in writing
by such Holder or on such Holder’s behalf, in either case expressly for use in a
Registration Statement or Prospectus relating to such Holder’s Registrable
Securities or (ii) resulting from (A) the fact that a current copy of the
Prospectus was not sent or given to the Person asserting any such liability at
or prior to the written confirmation of the Sale of the Registrable Securities
concerned to such Person if it is determined by a court of competent
jurisdiction in a final and non-appealable judgment that it was the
responsibility of such Holder or its agent to provide such Person with a current
copy of the Prospectus and such current copy of the Prospectus would have cured
the defect giving rise to such liability, or (B) the use of any Prospectus by or
on behalf of any Holder after Enova has notified such Person (x) that such

 

-20-



--------------------------------------------------------------------------------

Prospectus contains an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, (y) that a stop order has been issued by the SEC with respect to a
Registration Statement or (z) that a Disadvantageous Condition exists. This
indemnity shall be in addition to any liability the participating Holder may
otherwise have, including under the Separation and Distribution Agreement. In no
event shall the liability of any participating Holder hereunder be greater in
amount than the dollar amount of the net proceeds received by such Holder under
the Sale of the Registrable Securities giving rise to such indemnification
obligation. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of Enova or any indemnified party.

(c) Any claim or action with respect to which a party (an “Indemnifying Party”)
may be obligated to provide indemnification to any Person entitled to
indemnification hereunder (an “Indemnitee”) shall be subject to the procedures
for indemnification set forth in Section 5.5 of the Separation and Distribution
Agreement.

(d) If for any reason the indemnification provided for in Section 2.07(a) or
Section 2.07(b) is unavailable to an Indemnitee or insufficient to hold it
harmless as contemplated by Section 2.07(a) or Section 2.07(b), then the
Indemnifying Party shall contribute to the amount paid or payable by the
Indemnitee as a result of such Loss in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party on the one hand and the
Indemnitee on the other hand. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Indemnifying Party or the Indemnitee and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such untrue statement or omission. For the avoidance of
doubt, the establishment of such relative fault, and any disagreements or
disputes relating thereto, shall be subject to Section 4.03. Notwithstanding
anything in this Section 2.07(d) to the contrary, no Indemnifying Party (other
than Enova) shall be required pursuant to this Section 2.07(d) to contribute any
amount in excess of the amount by which the net proceeds received by such
Indemnifying Party from the Sale of Registrable Securities in the offering to
which the Losses of the Indemnitees relate (before deducting expenses, if any)
exceeds the amount of any damages which such Indemnifying Party has otherwise
been required to pay by reason of such untrue statement or omission. The parties
hereto agree that it would not be just and equitable if contribution pursuant to
this Section 2.07(d) were determined by pro rata allocation or by any other
method of allocation that does not take account of the equitable considerations
referred to in this Section 2.07(d). No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. The amount paid or payable by an Indemnitee
hereunder shall be deemed to include, for purposes of this Section 2.07(d), any
legal or other expenses reasonably incurred by such Indemnitee in connection
with investigating, preparing to defend or defending against or appearing as a
third party witness in respect of, or otherwise incurred in connection with, any
such loss, claim, damage, expense, liability, action, investigation or
proceeding. If indemnification is available under this Section 2.07, the
Indemnifying Parties shall indemnify each Indemnitee to the full extent provided
in Section 2.07(a) and Section 2.07(b) without regard to the relative fault of
said Indemnifying Parties or Indemnitee. Any Holders’ obligations to contribute
pursuant to this Section 2.07(d) are several and not joint.

 

-21-



--------------------------------------------------------------------------------

Section 2.08. Reporting Requirements; Rule 144.

Until the earlier of (a) the expiration or termination of this Agreement in
accordance with its terms and (b) the date upon which the Cash America Group
ceases to own any Registrable Securities, Enova shall use its commercially
reasonable efforts to be and remain in compliance with the periodic filing
requirements imposed under the SEC’s rules and regulations, including the
Exchange Act, and any other applicable laws or rules, and thereafter shall
timely file such information, documents and reports as the SEC may require or
prescribe under Sections 13, 14 and 15(d), as applicable, of the Exchange Act so
that Enova will qualify for registration on Form S-3 and to enable the Cash
America Group to Sell Registrable Securities without registration under the
Securities Act consistent with the exemptions from registration under the
Securities Act provided by (i) Rule 144 or Regulation S under the Securities
Act, as amended from time to time, or (ii) any similar SEC rule or regulation
then in effect. From and after the date hereof through the earlier of the
expiration or termination of this Agreement in accordance with its terms and the
date upon which the Cash America Group ceases to own any Registrable Securities,
Enova shall forthwith upon request furnish any Holder (x) a written statement by
Enova as to whether it has complied with such requirements and, if not, the
specifics thereof, (y) a copy of the most recent annual or quarterly report of
Enova and (z) such other reports and documents filed by Enova with the SEC as
such Holder may reasonably request in availing itself of an exemption for the
offering and Sale of Registrable Securities without registration under the
Securities Act.

Section 2.09. Registration Rights Covenant.

Enova covenants that it will not, and it will cause the members of the Enova
Group not to, grant any right of registration under the Securities Act relating
to any of its shares of Common Stock or other securities to any Person other
than pursuant to this Agreement, unless the rights so granted to another Person
do not limit or restrict the right of the Holder(s) hereunder.

ARTICLE 3

Voting Restrictions

Section 3.01. Voting of Enova Common Stock.

(a) From the date of this Agreement and until the date that the Cash America
Group ceases to own any Retained Shares, Cash America shall, and shall cause
each member of the Cash America Group to (in each case, to the extent that they
own any Retained Shares), be present, in person or by proxy, at each and every
Enova stockholder meeting, and otherwise to cause all Retained Shares owned by
them to be counted as present for purposes of establishing a quorum at any such
meeting, and to vote or consent on any matter (including waivers of contractual
or statutory rights), or cause to be voted or consented on any such matter, all
such Retained Shares in proportion to the votes actually cast by the other
holders of Common Stock on such matter (i.e. not considering abstentions or
failure to vote).

 

-22-



--------------------------------------------------------------------------------

(b) From the date of this Agreement and until the date that the Cash America
Group ceases to own any Retained Shares, Cash America hereby grants, and shall
cause each member of the Cash America Group (in each case, to the extent that
they own any Retained Shares) to grant, an irrevocable proxy, which shall be
deemed coupled with an interest sufficient in law to support an irrevocable
proxy to Enova or its designees, to vote, with respect to any matter (including
waivers of contractual or statutory rights), all Retained Shares owned by them,
in proportion to the votes cast by the other holders of Common Stock on such
matter; provided, that (i) such proxy shall automatically be revoked as to a
particular Retained Share upon any Sale of such Retained Share from a member of
the Cash America Group to a Person other than a member of the Cash America Group
and (ii) nothing in this Section 3.01(b) shall limit or prohibit any such Sale.
The proxy contemplated by this Section 3.01(b) shall be deemed to be solely for
the purpose of enforcing the voting agreement set forth in Section 3.01(a) and
shall not be deemed to have created a shared voting interest within the meaning
of Section 13 of the Exchange Act between any member of the Cash America Group
and Enova or its designees.

(c) Cash America acknowledges and agrees (on behalf of itself and each member of
the Cash America Group) that Enova will be irreparably damaged in the event any
of the provisions of this Article III are not performed by Cash America in
accordance with their terms or are otherwise breached. Accordingly, it is agreed
that Enova shall be entitled to an injunction to prevent breaches of this
Article III and to specific enforcement of the provisions of this Article III in
any action instituted in any court of the United States or any state having
subject matter jurisdiction over such action.

ARTICLE 4

Miscellaneous

Section 4.01. Term.

This Agreement shall terminate upon the earlier of (a) five years after the
Distribution Date, (b) the time at which all Registrable Securities are held by
Persons other than Holders and (c) the time at which all Registrable Securities
have been Sold in accordance with one or more Registration Statements; provided,
that the provisions of Section 2.06 and Section 2.07 and this Article IV shall
survive any such termination.

Section 4.02. Counterparts; Entire Agreement; Corporate Power.

(a) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each party and delivered to each
other party. Any signature on this Agreement or any other document executed in
connection herewith may be an electronically delivered signature and all parties
agree that any signature delivered electronically shall be treated as an
original signature to any such document.

(b) This Agreement and the exhibit hereto contain the entire agreement between
the parties with respect to the subject matter hereof, supersedes all previous
agreements, negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the parties with respect to such subject matter other
than those set forth or referred to herein.

 

-23-



--------------------------------------------------------------------------------

(c) Cash America represents on behalf of itself and each other member of the
Cash America Group, and Enova represents on behalf of itself and each other
member of the Enova Group, as follows: (i) each such Person has the requisite
corporate or other power and authority and has taken all corporate or other
action necessary in order to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby, and (ii) this Agreement has
been duly executed and delivered by it and constitutes a valid and binding
agreement of it enforceable in accordance with the terms hereof.

Section 4.03. Disputes.

(a) Any dispute, controversy or claim arising out of or relating to this
Agreement, including the validity, interpretation, breach or termination hereof
(a “Dispute”), shall be resolved in accordance with the procedures set forth in
Article IV of the Separation and Distribution Agreement, which shall be the sole
and exclusive procedures for the resolution of any such Dispute unless otherwise
specified in this Agreement or in Article IV of the Separation and Distribution
Agreement.

(b) This Agreement (and any claims or disputes arising out of or related hereto
or to the transactions contemplated hereby or to the inducement of any party to
enter herein, whether for breach of contract, tortious conduct or otherwise and
whether predicated on common law, statute or otherwise) shall be governed by and
construed and interpreted in accordance with the laws of the State of Delaware,
irrespective of the choice of laws principles of the State of Delaware,
including all matters of validity, construction, effect, enforceability,
performance and remedies.

(c) THE PARTIES EXPRESSLY WAIVE AND FOREGO ANY RIGHT TO TRIAL BY JURY.

Section 4.04. Amendment.

No provisions of this Agreement shall be deemed waived, amended, supplemented or
modified by any party, unless such waiver, amendment, supplement or modification
is in writing and signed by the authorized representative of Enova, if such
waiver, amendment, supplement or modification is sought to be enforced against
Enova, or the Holders of a majority of the Registrable Securities, if such
waiver, amendment, supplement or modification is sought to be enforced against a
Holder.

 

-24-



--------------------------------------------------------------------------------

Section 4.05. Waiver of Default.

Waiver by any party of any default by the other party of any provision of this
Agreement shall not be deemed a waiver by the waiving party of any subsequent or
other default, nor shall it prejudice the rights of such party. No failure or
delay by any party in exercising any right, power or privilege under this
Agreement shall operate as a waiver thereof nor shall a single or partial
exercise thereof prejudice any other or further exercise thereof or the exercise
of any other right, power or privilege.

Section 4.06. Successors, Assigns and Transferees.

(a) This Agreement and all provisions hereof shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. Enova may assign this Agreement to any member of the Enova Group or at
any time in connection with a sale or acquisition of Enova, whether by merger,
consolidation, sale of all or substantially all of Enova’s assets, or similar
transaction, without the consent of the Holders; provided, that the successor or
acquiring Person agrees in writing to assume all of Enova’s rights and
obligations under this Agreement. Cash America may assign this Agreement to any
member of the Cash America Group or at any time in connection with a sale or
acquisition of Cash America, whether by merger, consolidation, sale of all or
substantially all of Cash America’s assets, or similar transaction, without the
consent of Enova.

(b) In connection with the Sale of Registrable Securities, Cash America may
assign its Registration-related rights and obligations under this Agreement
relating to such Registrable Securities to the following transferees in such
Sale: (i) a member of the Cash America Group to which Registrable Securities are
Sold, (ii) one or more Participating Banks to which Registrable Securities are
Sold, (iii) any transferee to which Registrable Securities are Sold, if Enova
provides prior written consent to the transfer of such Registration-related
rights and obligations along with the Sale of Registrable Securities or (iv) any
other transferee to which Registrable Securities are Sold, unless such Sale
consists of Registrable Securities representing less than 1% of Enova’s
then-issued and outstanding securities of the same class as the Registrable
Securities and such Registrable Securities are eligible for Sale pursuant to an
exemption from the registration and prospectus delivery requirements of the
Securities Act under Section 4 (a) thereof (including transactions pursuant to
Rule 144); provided, that in the case of clauses (i), (ii), (iii) or (iv),
(x) Enova is given written notice prior to or at the time of such Sale stating
the name and address of the transferee and identifying the securities with
respect to which the Registration-related rights and obligations are being Sold
and (y) the transferee executes a counterpart in the form attached hereto as
Exhibit A and delivers the same to Enova (any such transferee in such Sale, a
“Transferee”). In connection with the Sale of Registrable Securities, a
Transferee or Subsequent Transferee may assign its Registration-related rights
and obligations under this Agreement relating to such Registrable Securities to
the following subsequent transferees: (A) an Affiliate of such Transferee to
which Registrable Securities are Sold, (B) any subsequent transferee to which
Registrable Securities are Sold, if Enova provides prior written consent to the
transfer of such Registration-related rights and obligations along with the Sale
of Registrable Securities or (C) any other subsequent transferee to which
Registrable Securities are Sold, unless such Sale consists of Registrable
Securities representing less than 1% of Enova’s then-issued and outstanding
securities of the same class as the Registrable Securities and such

 

-25-



--------------------------------------------------------------------------------

Registrable Securities are eligible for Sale pursuant to an exemption from the
registration and prospectus delivery requirements of the Securities Act under
Section 4 (a) thereof (including transactions pursuant to Rule 144); provided,
that in the case of clauses (A), (B) or (C), (x) Enova is given written notice
prior to or at the time of such Sale stating the name and address of the
subsequent transferee and identifying the securities with respect to which the
Registration-related rights and obligations are being assigned and (y) the
subsequent transferee executes a counterpart in the form attached hereto as
Exhibit A and delivers the same to Enova (any such subsequent transferee, a
“Subsequent Transferee”).

Section 4.07. Further Assurances.

In addition to the actions specifically provided for elsewhere in this
Agreement, each of the parties hereto shall use its commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, all things reasonably necessary, proper or advisable on its part under
applicable laws, regulations and agreements, to consummate and make effective
the transactions contemplated by this Agreement.

Section 4.08. Performance.

Cash America shall cause to be performed, and hereby guarantees the performance
of, all actions, agreements and obligations set forth in this Agreement to be
performed by any member of the Cash America Group. Enova shall cause to be
performed, and hereby guarantees the performance of, all actions, agreements and
obligations set forth in this Agreement to be performed by any member of the
Enova Group. Each party (including its permitted successors and assigns) further
agrees that it shall (a) give timely notice of the terms, conditions and
continuing obligations contained in this Section 4.08 to all of the other
members of its Group and (b) cause all of the other members of its Group not to
take, or omit to take, any action which action or omission would violate or
cause such party to violate this Agreement.

Section 4.09. Notices.

Any notice, instruction, direction or demand under the terms of this Agreement
required to be in writing shall be duly given upon receipt, if delivered by
hand, generally accepted means of electronic transmission, any nationally
recognized overnight courier service or mail (with postage prepaid), to the
following addresses:

 

  (a) If to Enova, to:

Enova International, Inc.

200 West Jackson Blvd.

Chicago, Illinois 60606

Attn: General Counsel

E-mail: lyoung@enova.com

 

-26-



--------------------------------------------------------------------------------

  (b) If to Cash America, to:

Cash America International, Inc.

1600 West 7th Street

Fort Worth, Texas 76102

Attn: General Counsel

E-mail: clinscott@casham.com

Any party may, by notice to the other party, change the address and contact
person to which any such notices are to be given.

Section 4.10. Severability.

If any provision of this Agreement or the application hereof to any Person or
circumstance is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions hereof, or the application of
such provision to Persons or circumstances or in jurisdictions other than those
as to which it has been held invalid or unenforceable, shall remain in full
force and effect and shall in no way be affected, impaired or invalidated
thereby. Upon such determination, the parties shall negotiate in good faith in
an effort to agree upon such a suitable and equitable provision to effect the
original intent of the parties.

Section 4.11. No Reliance on Other Party.

The parties hereto represent to each other that this Agreement is entered into
with full consideration of any and all rights which the parties hereto may have.
The parties hereto have relied upon their own knowledge and judgment and have
conducted such investigations they and their in-house counsel have deemed
appropriate regarding this Agreement and their rights in connection with this
Agreement. The parties hereto are not relying upon any representations or
statements made by any other party, or any such other party’s employees, agents,
representatives or attorneys, regarding this Agreement, except to the extent
such representations are expressly set forth or incorporated in this Agreement.
The parties hereto are not relying upon a legal duty, if one exists, on the part
of any other party (or any such other party’s employees, agents, representatives
or attorneys) to disclose any information in connection with the execution of
this Agreement or its preparation, it being expressly understood that no party
hereto shall ever assert any failure to disclose information on the part of any
other party as a ground for challenging this Agreement or any provision hereof.

Section 4.12. Registrations, Exchanges, etc.

Notwithstanding anything to the contrary that may be contained in this
Agreement, the provisions of this Agreement shall apply to the full extent set
forth herein with respect to (a) any shares of Common Stock, now or hereafter
authorized to be issued, (b) any and all securities of Enova into which the
shares of Common Stock are converted, exchanged or substituted in any
recapitalization or other capital reorganization by Enova and (c) any and all
securities of any kind whatsoever of Enova or any successor or permitted assign
of Enova (whether by merger, consolidation, sale of assets or otherwise) which
may be issued on or after the date hereof in respect of, in conversion of, in
exchange for or in substitution of, the shares of Common Stock,

 

-27-



--------------------------------------------------------------------------------

and shall be appropriately adjusted for any stock dividends, or other
distributions, stock splits or reverse stock splits, combinations,
recapitalizations, mergers, consolidations, exchange offers or other
reorganizations occurring after the date hereof.

Section 4.13. Mutual Drafting.

This Agreement shall be deemed to be the joint work product of the parties, and
any rule of construction that a document shall be interpreted or construed
against a drafter of such document shall not be applicable.

[The remainder of this page has been left blank intentionally.]

 

-28-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized representatives as of the date first above written.

 

CASH AMERICA INTERNATIONAL, INC. By:  

/s/ Thomas A. Bessant, Jr.

  Name: Thomas A. Bessant, Jr.   Title: Executive Vice President and Chief
Financial Officer

 

ENOVA INTERNATIONAL, INC. By:  

/s/ David A. Fisher

  Name: David A. Fisher   Title: Chief Executive Officer and President

[Signature Page to Stockholder’s and Registration Rights Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form of

Agreement to be Bound

THIS INSTRUMENT forms part of the Stockholder’s and Registration Rights
Agreement (the “Agreement”), dated as of [—], by and between Cash America
International, Inc., a Texas corporation (“Cash America”), and Enova
International, Inc., a Delaware corporation. The undersigned hereby acknowledges
having received a copy of the Agreement and having read the Agreement in its
entirety, and for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound, hereby
agrees that the terms and conditions of the Agreement binding upon and inuring
to the benefit of Cash America shall be binding upon and inure to the benefit of
the undersigned and its successors and permitted assigns as if it were an
original party to the Agreement.

IN WITNESS WHEREOF, the undersigned has executed this instrument on this     
day of             , 20    .

 

 

(Signature of transferee)

 

Print name

 

A-1